Citation Nr: 0614698	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-21 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for varicosities, right lower extremity.

2.  Entitlement to a disability rating greater than 20 
percent for varicosities, left lower extremity, with arterial 
insufficiency.

3.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to April 
1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The August 2002 rating decision 
continued 10 percent evaluations for both the right and left 
lower extremities.  The May 2003 rating decision denied 
service connection for a bilateral knee disorder.    By 
rating decision dated in July 2003, the RO increased the 
veteran's disability rating of the left lower extremity from 
10 percent to 20 percent with an effective date of the date 
of the initial claim.  However, the veteran's appeal for a 
higher rating for the left lower extremity still remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran testified before the undersigned at a Travel 
Board hearing in November 2005.  A transcript of this hearing 
is associated with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's varicosities of the right lower extremity 
are currently manifested by no more than intermittent edema 
of extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  

3.  The veteran's varicosities of the left lower extremity 
with arterial insufficiency are currently manifested by no 
more than persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  

4.  The veteran's bilateral knee disorder did not have its 
onset during active duty and is not otherwise related to his 
service from May 1956 to April 1958 or a service connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating disability greater 
than 10 percent for varicosities of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2005).

2.  The criteria for a disability rating disability greater 
than 20 percent for varicosities of the left lower extremity 
with arterial insufficiency have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7120 (2005).

3.  The veteran's bilateral knee disorder was not incurred or 
aggravated in service and is not proximately due to or the 
result of his service connected varicosities of the lower 
extremities.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
service-connected varicosities of the lower extremities are 
more disabling than currently evaluated.  The veteran also 
claims that he suffers from a bilateral knee disorder and 
that this disorder is secondary to his service-connected 
varicosities.    

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the claims for service 
connection, the Board must examine whether the requirements 
under the Veterans Claims Assistance Act of 2000 (VCAA) have 
been satisfied.  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the veteran in August 2002 (specific to 
varicosities but informing the veteran of the requirements 
for obtaining service connection) and November 2003 (specific 
to both varicosities and bilateral knees and informing the 
veteran of both the requirements for service connection and 
the requirements for an increased rating).  These letters 
also informed the veteran of his and VA's respective duties 
for obtaining evidence.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board recognizes that the August 2002 letter 
incorrectly informed the veteran about the requirements for 
obtaining service connection for varicosities as opposed to 
the requirements for obtaining increased ratings.  This error 
was corrected however with the November 2003 letter.  The 
Board also recognizes that the November 2003 letter was 
provided to the claimant after the initial unfavorable AOJ 
decisions in August 2002 and May 2003.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although the notice 
was provided to the appellant after the initial adjudication 
and there has been no readjudication since the November 2003 
letter (i.e., no supplemental statement of the case), the 
appellant has not been prejudiced thereby.  The RO provided 
the veteran with a copy of the regulations pertaining to 
increased ratings for varicosities in the July 2003 Statement 
of the Case.  Moreover, that document included a narrative 
explanation as to why he was not entitled to the higher 
rating.  Subsequently, there was another adjudication of his 
appeal in September 2003.  Moreover, following the November 
2003 VCAA letter, in correspondence dated that same month the 
veteran stated that he had no further evidence to submit.  He 
requested that his claims be processed, as he felt the 
evidence was sufficient.  Additionally, at the November 2005 
hearing, the veteran was asked about his symptoms, including 
whether there was any more evidence that would support his 
claims, but he did not indicate that he had any additional 
evidence.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  In 
short, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) were satisfied.  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The August 2002 and 
November 2003 letters informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  In 
addition, both the July and September 2003 statements of the 
case (SOCs) contain the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  In short, the 
Board is satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for a 
bilateral knee disorder, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  Also, 
while the July 2003 SOC informed the veteran of the evidence 
necessary to establish an increased rating for varicosities, 
it did not provide notice of the evidence necessary to 
establish an earlier effective date.  Despite the inadequate 
notice provided to the veteran on these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection and an 
increased rating, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
the Board must now examine whether the duty to assist was 
satisfied.  The VCAA provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining all relevant 
records VA medical records and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(c)(2) and (d) 
(West 2002).  In the present case, the claims folder contains 
all available service medical records, private medical 
records, VA medical records, and VA examination reports.  The 
Board notes that the veteran was afforded VA examinations for 
the veteran's bilateral varicosities and bilateral knee in 
September 2003.  During the November 2005 Board hearing, the 
veteran testified that the pain from his knees to his feet 
had worsened since the September 2003 VA examination.  On 
follow-up questioning, the veteran confirmed that this pain 
"starts in the knee and radiates down."  Given this 
description, it appears that the veteran was referring to his 
claimed knee disorder, and not his service-connected 
varicosities.  Thus, the Board has determined that a new 
examination for the service-connected varicosities is 
unnecessary and would only result in further delay of the 
Board's adjudication of this claim.

The veteran has not identified any other outstanding evidence 
to be obtained, and the record does not reflect any 
outstanding evidence.  At the November 2005 hearing the 
veteran was asked if he had sought any medical treatment 
since the September 2003 VA examination, but he indicated 
that he had not.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA, see 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2005), and the Board will proceed with an analysis of 
this appeal.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

If a disability is determined to be service-connected it will 
be assigned a disability rating.  Disability ratings are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  A request 
for an increased rating is to be reviewed in light of the 
entire relevant medical history.  See generally 38 C.F.R. § 
4.1 (2005); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	1.  Varicosities of the Lower Extremities

A brief review of the history of this appeal is as follows.  
The veteran submitted his original claim for service 
connection for varicose veins in July 1958.  In an October 
1958 rating decision, the RO granted service connection for 
"varicose veins, legs, very mild" and assigned a non-
compensable evaluation.  This non-compensable rating was 
continued in a rating decision dated in January 1968.  

In October 1999 the veteran submitted an increased rating 
claim for varicose veins.  A December 1999 VA examination was 
negative for varicose veins and instead noted bilateral 
varicosities with arterial insufficiency of the left leg.  By 
rating decision dated in January 2000, the RO discontinued 
the veteran's service connection for bilateral varicose veins 
effective December 16, 1999, noting that it was more 
appropriate to evaluate each extremity separately.  Service 
connection for varicosities of the right lower extremity and 
the left lower extremity with arterial insufficiency was 
granted and the RO assigned a separate 10 percent evaluation 
for each extremity from December 17, 1999.  In April 2000 the 
RO granted an earlier effective date of October 25, 1999 for 
the award.  

In June 2002 the veteran submitted another increased rating 
claim for his service-connected varicosities.  The RO 
continued the 10 percent evaluations assigned by a rating 
decision dated in August 2002 and the veteran disagreement 
with that decision in April 2003.  In May 2003 the veteran 
was afforded a general VA examination to determine the 
severity of his varicosities of the lower extremities.  Based 
upon this examination, the RO increased the veteran's left 
lower extremity evaluation from 10 percent to 20 percent with 
an effective date of the initial claim.  

The veteran contends that his service-connected varicosities 
are more disabling than currently evaluated.  The veteran's 
varicosities of each lower extremity are rated under 38 
C.F.R. § 4.104, Diagnostic Code (DC) 7120.  He is receiving a 
10 percent disability rating for varicosities of the right 
lower extremity and a 20 percent disability rating for 
varicosities of the left lower extremity with arterial 
insufficiency.  Under DC 7120, a noncompensable rating is 
warranted for palpable or visible varicose veins that are 
asymptomatic.  A 10 percent evaluation is warranted where the 
evidence demonstrates intermittent edema of an extremity or 
aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  A 20 percent rating is assigned for 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted where the evidence 
demonstrates persistent edema and stasis pigmentation or 
eczema, without or without intermittent ulceration.  The 
next-higher 60 percent rating requires evidence of persistent 
edema and subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  Finally, the maximum 
evaluation of 100 percent disabling is available for varicose 
veins manifested by massive board-like edema with constant 
pain at rest attributed to the effects of varicose veins.  A 
note following DC 7120 provides that the evaluations are for 
involvement of a single extremity and that if more than one 
extremity is involved, each extremity is to be separately 
rated.    

Evidence relevant to the current level of severity of the 
veteran's bilateral varicosities includes a May 2003 VA 
examination.  At that time, the veteran reported a history of 
varicose veins since 1957.  He complained of swelling of the 
legs and feet for the last few years and reported wearing 
support hose for the past five years.  Upon physical 
examination, the examiner noted trace edema of the distal 
legs and ankles.  There was advanced fungal deformity of the 
toenails of both feet.  The dorsalis pedis pulse on the left 
was 2/4 and the posterior tibial pulse was not felt.  On the 
right, both the dorsalis pedis and the posterior tibial 
pulses were 2/4.  There was no hair on the entirety of the 
lower extremities.  The temperature of the legs and feet was 
normal.  There were mild varicosities of the distal legs and 
the dorsum of both feet and ankles.  The deep tendon reflexes 
showed 3/4 at the knee level bilaterally and 2/4 at the ankle 
level bilaterally.  Sensation of the lower legs to pinprick 
and vibratory stimuli were normal.  The examiner also noted a 
slight, pretibial stasis color change in both legs.  There 
was no evidence of ulceration and no evidence of arterial 
insufficiency.  The impression was varicose veins of the 
distal legs and feet, minimal, moderate symptoms, slight 
progression.  

The veteran was afforded a second VA examination in September 
2003.  At that time, the veteran reiterated a history of 
swelling and wearing support hose to prevent lower extremity 
and pedal edema.  Physical examination revealed very minor 
greater saphenous varicosities, which were being kept under 
complete control with the support hose.  There was no 
evidence of any previous surgeries for varicose veins, no 
evidence of previous deep vein thrombosis or ulceration and 
no chronic edema.  The veteran's arteries were not normal.  
Pulses were palpable and bilaterally equal in carotids, 
radials and dorsalis pedis pulses.  They were absent in both 
posterior tibial pulses, present in the right femoral and 
right popliteal, but absent in the left femoral and left 
popliteal.  Doppler assessment over the posterior tibials 
revealed no signal on the left side and a very strong 4+ 
signal on the right.  The impression was atherosclerotic 
peripheral arterial occlusive disease in the left iliofemoral 
system.  However, the examiner opined that the veteran's 
varicose veins have not contributed to the peripheral artery 
disease.  

Also of record are VA outpatient treatment records dated from 
January 2002 to March 2003 and private treatment reports 
dated from April 2001 to March 2003.  These reports show 
treatment for rheumatoid arthritis, skin disorders, 
hypertension, and respiratory disorders.  They have no 
relevance to the veteran's varicosities.  

Finally, during the November 2005 Board hearing, the veteran 
testified that his legs hurt when he walks or sits for an 
extended period of time.  The veteran also testified that 
since the September 2003 VA examination of his varicosities 
of the lower extremities, they have begun to hurt "a little 
bit more."  
  
	a.  Right Lower Extremity

Taking into account the relevant evidence outlined above, the 
Board finds that the evidence is against the veteran's claim 
of entitlement to a disability rating in excess of 10 percent 
for varicosities of the right lower extremity.  Review of the 
competent medical evidence of record does not show persistent 
edema that is incompletely relieved by elevation of the 
extremity, as required to meet the criteria for a rating of 
20 percent under DC 7120.  The May 2003 VA examiner noted 
only trace edema of the distal legs and ankles and the 
September 2003 VA examiner found no chronic edema at all.  In 
fact, the September 2003 VA examiner noted that the veteran's 
wearing of support hose has prevented lower extremity and 
pedal edema.  Thus, there is no competent medical evidence 
that would support a finding of persistent edema that is 
incompletely relieved by elevation of the right leg.  Rather, 
the veteran's varicosities of the right leg have been 
manifested by no more than intermittent edema of the leg, 
relieved by compression hosiery.  Such symptomatology 
supports the current 10 percent ratings for varicosities of 
the right lower extremity.

	b.  Left Lower Extremity with Arterial Insufficiency

Taking into account the relevant evidence outlined above, the 
Board finds that the evidence is against the veteran's claim 
of entitlement to a disability rating in excess of 20 percent 
for varicosities of the left lower extremity with arterial 
insufficiency.  Review of the competent medical evidence of 
record does not show persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration, as 
required to meet the criteria for a rating of 40 percent 
under DC 7120.  While the May 2003 VA examiner noted slight, 
pretibial stasis color change in the left leg there was no 
indication of eczema or ulceration.  Also, the September 2003 
VA examiner found no chronic edema and noted that lower 
extremity edema has been prevented by the veteran wearing 
support hose.  There is no competent medical evidence that 
would support a finding of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  

Also, the Board finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate varicosities, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See Butts 
v. Brown, 5 Vet. App. 532 (1993).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b) (2005). Therefore, the Board 
will not consider the question of entitlement to an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).  

As the preponderance of the evidence is against the claims 
for increased ratings of the veteran's varicosities, lower 
extremities, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 4.3 (2004)

	2.  Bilateral Knee Disorder

The veteran does not claim (and the record does not show) 
that a bilateral knee disorder was present or is otherwise 
related to service.  Instead, the veteran contends that 
service connection for a bilateral knee disorder is warranted 
on a secondary basis as secondary to his service connected 
varicosities of the lower extremities. 

Service medical records are negative for a bilateral knee 
disorder in service, in fact, the first suggestion of a knee 
disorder in the claims folder is dated many years after 
service.  Private medical treatment records dated from April 
2001 to March 2003 show complaints of bilateral knee pain and 
a diagnosis of rheumatoid arthritis.  

The veteran was afforded a VA medical examination in 
September 2003.  At the time of the examination, the veteran 
reported a history of a motor vehicle accident in August 
1959,  approximately 16 months after discharge from service.  
He reportedly injured his left knee.  On physical 
examination, the examiner noted a horseshoe-shaped scar which 
starts on one side of the patella, goes down under the 
patella and then goes up on the other side of the patella 
measuring 2 1/2 inches on each side and 2 1/2 inches in the under 
part.  The scar was roughly 5/8th of an inch thick but was 
quite healthy.  It was not disfiguring.  Examination of the 
knees revealed no periarticular thickening in either.  Both 
extend to 0 position and both flex to 130 degrees without 
pain.  McMurray's sign and Lachman test were negative.  No 
ligament laxity and no valgus or varus instability was found 
in either knee.  Both patellas were freely movable.  No pain 
was elicited by examining the knees on either side and no 
tenderness was found.  On the right there was no crepitus but 
on the left there was 3+ crepitus.  

The diagnosis was peripheral arterial occlusive disease with 
left considerably worse than right.  The examiner noted that 
there was "no suggestion or documentation that the minor 
well-controlled varicose veins in both greater saphenous 
systems have contributed to [the veteran's] knee problems."  
The Board must find this medical opinion to be of great 
probative value and clearly provides very negative evidence 
against the veteran's central theory in this case.  

Given the evidence of record, the Board finds that service 
connection for a bilateral knee disorder secondary to 
service-connected varicosities of the lower extremities is 
not warranted.  The September 2003 VA examiner specifically 
opined that, the veteran's knee problems are not related to 
his service-connected varicose veins.  There is no contrary 
medical evidence of record.  The service records and post-
service records only provide more evidence against this claim 
as they indicate a disorder that began many years after 
service with no association to a service- connected disorder.

The veteran's claim for service connection implicitly 
includes the assertion that his bilateral knee disorder is 
related to service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between the knee disorder and its 
relationship to service or a service-connected disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, 2 Vet. App. at 492.  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge").  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service because the condition was caused by 
another service connected disorder is not a sufficient basis 
for awarding service connection.  
As there is no medical evidence that the veteran's bilateral 
knee disorder is related to service, and significant evidence 
against this claim, the claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b).


ORDER

A disability rating greater than 10 percent for varicosities, 
right lower extremity, is denied.

A disability rating greater than 20 percent for varicosities, 
left lower extremity with arterial insufficiency, is denied.

Service connection for a bilateral knee disorder is denied.




____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


